DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claims 1 and 24-26, “heating system”, which has been interpreted as a heater, and equivalents thereof. See Applicant’s published Application (paragraph 66). This term is not interpreted under 35 USC 112(f) in claim 6 in view of the recited bulb structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of claim interpretation. Such claim limitations are:
ii.	Claims 1 and 4, “pre-impregnation system” which has not been interpreted under 35 USC 112(f) in view of the recited fluidized bed or spray gun structure.
iii.	Claim 1, “step of pre-impregnating”, which has not been interpreted under 35 USC 112(f) in view of the recited act of pre-impregnating.
iv.	Claims 1 and 13, “step of heating”, which has not been interpreted under 35 USC 112(f) in view of the recited act of heating.
v.	Claim 23, “induction or microwave heating system”, which has not been interpreted under 35 USC 112(f) in view of the recited induction or microwave structural modifiers which would have been understood by the person of ordinary skill in the art to indicate induction or microwave heaters.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 12-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (US 4549920) in view of any one of Price (US 3742106), Davis (US 3940464) or Woodmansee (US 5006373).
	Regarding claim 1, Cogswell teaches a method of manufacturing an impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix (column 2, lines 3-14), wherein said impregnated fibrous material is produced as a unidirectional thin tape, sheet or band (column 5, lines 39-50; column 6, lines 8-11; column 7, lines 49 and 62-68; column 8, lines 1-3) and wherein said method comprises a step of pre-impregnating said fibrous material while it is in the form of a roving or several parallel rovings with the thermoplastic polymer matrix (column 3, lines 17-23; column 4, lines 4-9) and at least one step of heating the thermoplastic polymer matrix for melting, or maintaining in the molten state, the thermoplastic polymer matrix after pre-impregnation (column 4, lines 34-47 and 60-68), the at least one heating step being carried out by means of at least one heat-conducting supporting part (E) and at least one heating system, with the exception of a heated calendar (column 4, lines 34-68), the roving or rovings being partially or wholly in contact with the surface of the at least one supporting part (E) and partially or wholly passing over the surface of the at least one supporting part (E) at the level of the heating system (column 4, lines 4-9 and 34-68), wherein the method excludes any electrostatic impregnation method where the continuous fibers gain a deliberate charge (no such charging is required for impregnation), and wherein said pre-impregnated fibrous material possesses a porosity of less than 10% (column 2, lines 59-61; Table 5). Passing over heated spreader surfaces is considered to satisfy the supporting spreader surfaces being at the level of the heating system. Naturally, a degree of pre-impregnation occurs prior to heating with at least one spreader surface, thus satisfying heating after pre-impregnation. For example, see Example 29 in column 21. The specification defines a ribbon as having a width of 400 mm or less. See Applicant’s published application (paragraph 7). Cogswell provides examples of 2 mm, 5 mm, 6 mm and 50 mm in width (Examples 13, 17, 21, 29-31 and 40-41).
	Cogswell differs from claim 1 in that:
i.	Cogswell does not teach the pre-impregnating is done with a pre-impregnation system chosen from among a fluidized bed or a spray gun.
	(i)	In one embodiment, Cogswell indicates pre-impregnation may be performed by providing thermoplastic polymer powder at a nip between the fibrous material and a supporting part by applying the powder to the fibrous material (column 6, lines 8-32; column 22, lines 7-35), but does not provide details as to equipment used to apply the powder. However, in the art of impregnating fibrous material with thermoplastic powder, it is known apply powder to the fibrous material using a fluidized bed or a spay gun and then impregnate the fibrous material. Price teaches such use of a fluidized bed (Figure 1; column 2, lines 57-68; column 3, lines 35-57), as does Davis (column 2, line 63 to column 3, line 18). Alternatively, Woodmansee teaches such use of a spray gun (Figure 1; column 2, lines 21-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation because one of ordinary skill in the art would have been motivated to provide the thermoplastic material to the fibrous material in a known suitable manner as suggested by the teachings of any one of Price, Davis or Woodmansee.
	Regarding claim 2, Cogswell teaches this additional limitation (Abstract).
	Regarding claim 4, Cogswell teaches this additional limitation (Example 29).
	Regarding claim 5, the heating at additional surfaces is considered to immediately follow pre-impregnation (Example 29).
	Regarding claims 7-8, Cogswell teaches these additional limitations (Example 29; column 6, lines 42-46).
	Regarding claim 12, Cogswell teaches 6 bars (Example 29), and that such bars may be cylindrical compression rollers (column 6, lines 42-46).
	Regarding claim 13, it is reasonably clear from Example 29 of Cogswell that the roving or rovings may be provided to the preimpregnation already  spread to a desired width, thus providing a spreading percentage within the claimed range (Example 29).
	Alternatively regarding claim 13, while this limitation is not explicitly recited by Cogswell, Cogswell teaches that spreading may occur prior to pre-impregnation and that the degree of spreading should be selected to provide the desired impregnation (Example 29; column 6, lines 8-47). Thus the degree of spreading would be selected as a matter of routine experimentation, and in view of the fact that spreading may occur prior to impregnation, it is clear that a relatively small amount of spreading may be provided during impregnation with the compression rollers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a degree of spreading in the claimed range because one of ordinary skill in the art would have been motivated to select such a value as a matter of routine experimentation for the reasons provided above.
	Regarding claim 14, Cogswell teaches several nonreactive thermoplastic polymers (column 3, lines 56-64).
	Regarding claim 15, Cogswell teaches reactive thermoplastic polymer matrix capable of reacting with itself (column 10, lines 42-46).
	Regarding claim 16, Cogswell teaches polyaryl ether ketones, polyarylsulfides, polyamides, polypropylene and polyethylene (column 3, lines 56-64).
	Regarding claim 17, Cogswell teaches polyetheretherketone (PEEK), which has a melting temperature over 300°C (Examples 16, 27 and 32).
	Claim 18 is satisfied for the reasons provided above.
	Regarding claim 19, Cogswell teaches reinforcing fiber levels in the claimed range (Table 6).
	Regarding claim 20, Cogswell teaches the pre-impregnated fibrous material possesses a porosity of less than 5% (column 2, lines 59-61; Table 5).
	Regarding claim 29, Cogswell teaches carbon and glass fibers (column 2, lines 62-68; column 3, lines 1-2).

18.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of any one of Price, Davis or Woodmansee as applied to claims 1-2, 4-5, 7-8, 12-20 and 29 above, and further in view of Schubiger (US 2009/0246468).
	Regarding claim 15, to the extent Cogswell does not satisfy this limitation, Schubiger is applied here. Schubiger clearly suggests this additional limitation for allowing the formation of void free impregnated composites (paragraphs 21, 38, 63-65 and 69). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Cogswell because one of ordinary skill in the art would have been motivated to facilitate forming void free composites as suggested by the teachings of Schubiger.

18.	Claims 6, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of any one of Price, Davis or Woodmansee as applied to claims 1-2, 4-5, 7-8, 12-20 and 29 above, and further in view of Gaillard (WO 2015/121584 A2, referencing US 2016/0347009 as an English language equivalent).
	Regarding claim 6, 21-23 and 28, while not taught by Cogswell, these limitations are suggested by Gaillard for providing subsequent shaping of a thermoplastic impregnated fibrous ribbon (paragraphs 8, 33, 41-42, 67, 99, 101-110, 113 and 115). Such limitations allow for calibrated thickness, reduced porosity, and homogeneous impregnation (paragraph 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Cogswell because one of ordinary skill in the art would have been motivated to achieve any of the advantages noted above in accordance with the teachings of Gaillard.

18.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of any one of Price, Davis or Woodmansee as applied to claims 1-2, 4-5, 7-8, 12-20 and 29 above, and further in view of either one of Price or Davis.
	Cogswell and any one of Price, Davis or Woodmansee is applied as above in the rejection of claims 1-2, 4-5, 7-8, 12-20 and 29. Either one of Price or Davis is additionally required as set forth below to address the further limitations of claims 9-12.
	Regarding claim 9-12, while not recited by Cogswell, Price teaches these limitations including 7 compression rollers for spreading rovings arranged at the same level such that the claimed angles are well within the claimed ranges for suitably spreading rovings during impregnation (Figure 1; Table 1; column 2, lines 44-56; Example 1). Alternatively Davis provides a similar configuration (Figure 4; column 3, lines 32-45). While Davis teaches 5 rollers, Cogswell teaches 6 rollers, as noted above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Cogswell because one of ordinary skill in the art would have been motivated to suitably spread the rovings with a known configuration of rollers, as evidenced by either one of Price or Davis.


18.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of Gaillard, and further in view of any one of Price, Davis or Woodmansee as applied to claims 6, 21-23 and 28 above, and further in view of Schermutzki (US 4743187).
	Regarding claim 24, while Gaillard suggests calenders for the further shaping rather than a belt press, it is also known that a belt press may provide the desired shaping and impregnation. See Schermutzki (Figure 1; Abstract). Such a press provides uniform impregnation and smooth surfaces (column 2, lines 66-68). It is clear from Gaillard that multiple pressing operations may be performed to provide the desired shaping, and thus one of ordinary skill in the art would have replaced one of the calenders suggested by Gaillard with a belt press in the claimed position as a known alternative press shaping means, or would have provided an additional belt press positioned as claimed to provide an additional suitable shaping operation in view of Gaillard’s teaching of multiple pressing operations to provide the desired shaping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a belt press as claimed in the modified method of Cogswell because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Schermutzki or to use a known suitable press shaping means in accordance with the teachings of Schermutzki.




18.	Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of Gaillard and Woodmansee, and optionally further in view of either one of Price or Davis.
	Cogswell, Gaillard and any one of Price, Davis or Woodmansee is applied as above in the rejection of claims 6, 21-23 and 28. Woodmansee is additionally required as set forth below to address the further limitations of claims 25 and 27.
	Regarding claims 25 and 27, while not taught by Cogswell, Woodmansee suggests these additional limitations for providing polymer material to the rovings (Figure 1; Abstract; column 2, lines 21-47). Providing polymer in this manner allows for elimination of porosity (column 2, lines 44-47). It is clear from Gaillard that additional impregnation with the same or different polymer is desirable after pre-impregnation (paragraph 100). Further calendering allows removing porosity and homogeneous impregnation (paragraph 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified process of Cogswell because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Gaillard and Woodmansee.

18.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell in view of Gaillard and Woodmansee, and optionally further in view of either one of Price or Davis as applied to claims 25 and 27 above, and further in view of Schermutzki.
	Regarding claim 26, Schermutzki is applied as above in the rejection of claim 24 for suggesting the use of a belt press instead of a calender of Gaillard to provide the desired additional shaping and impregnation. Such a press provides uniform impregnation and smooth surfaces (Schermutzki; column 2, lines 66-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a belt press as claimed in the modified method of Cogswell because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Schermutzki or to use a known suitable press shaping means in accordance with the teachings of Schermutzki.

Response to Arguments
Applicant's arguments filed 03 October 2022 have been fully considered but they are not persuasive.
	Applicant argues Cogswell is particularly drawn to wetting with molten polymer and does not teach the currently claimed fluidized bed or spray gun recited in amended claim 1. In response, Cogswell provides an alternative embodiment in which pre-impregnation may be performed by providing thermoplastic polymer powder at a nip between the fibrous material and a supporting part by applying the powder to the fibrous material (column 6, lines 8-32; column 22, lines 7-35). A reference may be relied upon for all that it teaches. See MPEP 2123. While Cogswell does not provide details as to equipment used to apply the powder, any one of Price, Davis or Woodmansee is now applied to satisfy the currently claimed fluidized bed or spray gun limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745